308 P.2d 668 (1957)
Charles NOWLIN, Plaintiff in Error,
v.
The STATE of Oklahoma, Defendant in Error.
No. A-12405.
Criminal Court of Appeals of Oklahoma.
March 13, 1957.
Thomas Dee Frazier, John Charles Feagins, Tulsa, for plaintiff in error.
Mac Q. Williamson, Atty. Gen., Sam H. Lattimore, Asst. Atty. Gen., for defendant in error.
BRETT, Presiding Judge.
This matter comes on for hearing on the state's motion to dismiss the appeal. It appears from the record that a judgment and sentence was entered on August 7, 1956, and that the trial court allowed 60 days thereafter in which to dodge appeal. It further appears from the record herein, that the time for perfecting said appeal would expire on October 6, 1956, and that the petition in error and casemade were not filed until October 8, 1956, and therefore this court is without jurisdiction to entertain said appeal.
*669 This we regret for the reason that there is merit in the petitioner's appeal. But, this court is without jurisdiction to entertain the same unless it is lodged in this court within the time provided by 22 O.S. 1951 § 1054, or lawful extension thereof. No extension for perfecting the appeal was granted beyond the 60 days allowed by statute.
Motion to dismiss sustained.
POWELL and NIX, JJ., concur.